Citation Nr: 1418133	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back disability. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 





INTRODUCTION

The Veteran had active military service from March 1992 to November 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran does not have disc disease, nor has she been prescribed bed rest to treat her service-connected back disability.

2.  Even considering weakness, stiffness, fatigability, pain, lack of endurance, and repetitive motion, the evidence does not show that the forward flexion in the Veteran's back is functionally limited to 30 degrees or less.

3.  A chronic neurologic disability has not been associated with the Veteran's back disability. 

4.  Ankylosis of the Veteran's spine has not been shown or alleged.


CONCLUSION OF LAW

Criteria for a rating in excess of 20 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In September 2009, the Veteran wrote that over the years, her back disability had gotten worse.  She asserted that her back disability prevents her from exercising, and that when she would ride her bike around the corner she would be unable to get out of bed the next day.  She added that she could neither sit for a long time, nor walk for a long time.  The Veteran's service connected back disability is rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, no incapacitating episodes of intervertebral disc syndrome have been noted at either of the VA examinations conducted during the course of the Veteran's appeal.  In fact, at the most recent VA examination in December 2012, the examiner specifically indicated that the Veteran did not have intervertebral disc syndrome.  Moreover, the evidence of record simply does not show that any bed rest has been prescribed, much less four weeks of bed rest, during any twelve month period over the course of the Veteran's appeal.  Neither VA examination reports, nor VA treatment records, show that bed rest has ever been prescribed; and the Veteran has not alleged to the contrary.  

The Board acknowledges the Veteran's complaints that her back pain increases at times and forces her to call in sick or to rest in bed.  However, for a rating in excess of 20 percent based on IVDS, it must be shown that bed rest is prescribed by a medical professional.  Here bed rest has not been prescribed by a medical professional and therefore the Veteran does not meet the criteria for a higher rating under this Diagnostic Code.  As such, it will be considered whether it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

With regard to range of motion of the Veteran's back, the evidence does not show that a rating in excess of 20 percent is warranted, as the evidence simply does not demonstrate that the Veteran's forward flexion has been functionally limited to 30 degrees or less at any time during the course of her appeal.

The Veteran has undergone two VA examinations (December  2009 and December 2012) during the course of her appeal.  At the 2009 VA examination, she demonstrated forward flexion to 90 degrees with pain beginning at 70 degrees, and on repetitive motion testing, she again demonstrated 90 degrees of forward flexion.  The Veteran subsequently complained that she was on pain medication at this examination and that her range of motion was therefore not representative of her true condition.  She has also written since that examination that her back condition had worsened.

In recognition of her complaints, VA provided the Veteran with a second VA examination in December 2012.  This examination confirmed that the Veteran's range of motion had decreased since her previous examination, as she was limited to 65 degrees of forward flexion at the December 2012 examination.  The Board does not wish to diminish the pain and limitation of motion that the Veteran's service connected back disability causes, but while the  December 2012 examination showed that the Veteran's range of motion had diminished, she still demonstrated range of motion that greatly exceeded the 30 degree limit on forward flexion that would be required for a rating in excess of 20 percent. 

VA and private treatment records have been reviewed, but do not show any additional range of motion testing.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  However, based on the following evidence, the Board concludes that the forward flexion of the Veteran's back is not functionally limited to 30 degrees.

The Veteran has had the range of motion in her lumbosacral spine measured on two occasions during the course of her appeal, but the evidence does not show that the forward flexion of the Veteran's lumbosacral spine has been functionally limited to 30 degrees at any time during the course of her appeal.  

For example, even after repetitive motion, the Veteran still demonstrated 90 degrees of forward flexion at her December 2009 VA examination.  The examiner acknowledged that the joint function of the Veteran's spine was limited by pain, fatigue, and lack of endurance after repetitive use, with pain being the major functional impact.  However, it was not suggested that these symptoms actually functionally limited the Veteran's forward flexion to 30 degrees or less; and again, even after repetitive motion and while experiencing pain, the Veteran still demonstrated full forward flexion. 

At the December 2012 VA examination, repetitive motion testing did not further diminish the Veteran's range of motion and pain was noted to start at 65 degrees of forward flexion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The examiner found that the Veteran experienced functional impairment in the form of pain, but she was not observed to have weakened movement, excess fatigability, incoordination, swelling or atrophy.

While the Veteran clearly experiences lumbar pain with range of motion, even if the forward flexion in her lumbar spine was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  The Veteran was observed to experience pain, but even then it was simply not shown to functionally limit the forward flexion in the Veteran's back to 30 degrees or less, as the Veteran still demonstrated 65 degrees of forward flexion before pain even began at her December 2012 VA examination.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.
 
Again, VA and private treatment record have been reviewed, but these records do not suggest that the Veteran's forward flexion is functionally limited by pain to 30 degrees.

There is also no showing of ankylosis in the medical records, and the Veteran has not alleged otherwise.  The VA examiner in December 2009 specifically stated that ankylosis was not present.

As such, an orthopedic rating in excess of 20 percent is not warranted.

The regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  However, in this case, the evidence does not support a finding that the Veteran has a chronic neurologic disability as a result of her service-connected back disability, and, overall, provides evidence against such a finding.

To this end, the Veteran has complained of pain radiating into her right lower extremity on occasion, but a specific neurologic disability has not been diagnosed, and neurologic testing has consistently been normal with regard to the Veteran's service connected back disability.

As a lay person, the Veteran is considered competent to report what comes to her through her senses, and she may therefore report symptoms such as radiating pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing a neurologic disability.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, a neurologic disability would have to be diagnosed by a medical professional.

In December 2009, the Veteran was diagnosed with a low back strain with bilateral sacroiliac dysfunction.  However, on physical examination, the examiner found no sensory deficits from L1- L5 and no sensory deficits at S1, based on light touch.  There was also no lumbosacral motor weakness.  Lower extremity reflexes were also normal with knee jerk 2+ and ankle jerk 2+ bilaterally.  The examiner added that the Veteran's lower extremities showed no signs of pathologic reflexes and the examination revealed normal cutaneous reflexes.

At the December 2012 VA examination, straight leg raise tests were negative (and the examiner explained that a positive test would suggest radiculopathy).  The examiner opined that the Veteran did not have any radicular pain or other signs or symptoms of radiculopathy.  The examiner added that the Veteran did not have any other neurologic abnormalities or findings such as bowel or bladder incontinence.    
 
VA treatment records was also reviewed, but they too fail to evidence a chronic neurologic disability as a result of the Veteran's back disability.  For example, in a VA treatment record from July 2009, the Veteran's motor strength was found to be 5/5, sensory testing was intact to light touch, and reflexes were 2+ with knee and ankle jerks bilaterally.  In December 2009, a VA doctor questioned whether the Veteran should continue chronic opioid use without a skeletal or neurologic source of pain being identified.  The Veteran was also noted to be neurologically intact at a March 2010 VA treatment session.

As such, the Board concludes that a separate neurologic rating is not warranted by the evidence of record.

The Board has carefully reviewed the Veteran's statements and treatment records; and recognizes her professed frustration that a higher rating has not been assigned.  Indeed, it is clear that she has experienced considerable discomfort on occasion during the course of her appeal, and it is clear that her pain limits some of her physical activities.  Unfortunately, as described above, the criteria for what is required by law to merit a rating in excess of 20 percent for a lower back disability is very specific, and the evidence that is of record simply does not show that the Veteran's back meets the criteria for a higher schedular rating.

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
 
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms appear to be pain, limitation of motion and spasms, which are all specifically contemplated in the rating assigned.  Therefore, the Board concludes that the assigned schedular evaluation reasonably describes the Veteran's back disability.  

Moreover, even if it were argued that the Veteran's service connected back disability was not adequately described by the schedular rating criteria, the fact remains that the Veteran has not shown any of the "governing norms" of an extraschedular rating.  For example, she has not been hospitalized to treat her back disability during the course of her appeal.  It is not disputed that the Veteran's back has caused some interference with her work.  For example, at the December 2012 VA examination, the examiner acknowledged that the Veteran's back disability caused some impact on her ability to work.  However, the examiner observed that the Veteran was nevertheless working for the county, and the evidence does not show that she has missed so much time as to be considered "marked" interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has complained that her back disability makes it difficult to find a good job, but she has not alleged that she cannot work as a result of her back.  Moreover, at her most recent VA examination, the Veteran was noted to be working for the county.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected back disability.
 
Therefore, the Veteran's claim for a rating in excess of 20 percent for her lower back disability is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, required notice was provided by an October 2009 letter, and neither the Veteran nor her representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained from Kaiser Permanente, but the Veteran indicated that the entirety of her back treatment was with VA in her notice of disagreement in June 2010.  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the Veteran argued that she had been "drugged out" on medication at  her first VA examination in December 2009.  However, she was provided with a second VA examination in December 2012 which found similar results and the Veteran has not alleged any inadequacy with the second examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  







ORDER

A rating in excess of 20 percent for a back disability is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


